Citation Nr: 1426459	
Decision Date: 06/11/14    Archive Date: 06/16/14

DOCKET NO.  09-08 074	)	DATE
	)
  )

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for dysthymic disorder, anxiety with depression, for the period prior to March 9, 2009, and a rating in excess of 50 percent for such disability for the period from May 1, 2009 to February 3, 2010. 

2.  Entitlement to a rating in excess of 10 percent for duodenal ulcer. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Counsel


INTRODUCTION

The Veteran had active duty service from September 1961 to September 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

The Veteran and his spouse testified before the undersigned Veterans Law Judge at a video-conference hearing in February 2011.  A transcript of that hearing is associated with the claims file.  

In May 2011, the Board remanded the claims in appellate status for additional development.  In August 2011, the Appeals Management Center (AMC) granted a 100 percent schedular rating for the service-connected dysthymic disorder, anxiety with depression, effective February 4, 2010.  Therefore, the Board has recharacterized the claim on appeal to reflect this full grant of the benefit sought as of February 4, 2010.

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the Veteran.  A review of the Virtual VA claims file reveals additional documents not contained in the hard copy file, to include the Veteran's death certificate.



FINDING OF FACT

On May 19, 2014, VA received the Veteran's death certificate that indicated he died in April 2014, which was confirmed on June 6, 2014, by the Social Security Administration (SSA).   


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of these claims at this time. 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2013); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  Specifically, on May 19, 2014, VA received the Veteran's death certificate that indicated he died in April 2014, which was confirmed on June 6, 2014, by the Social Security Administration (SSA).  As such, this appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2013).  

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2013).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  The Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA RO from which the claim originated (listed on the first page of this decision).  


ORDER

The appeal is dismissed.



		
A. JAEGER
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


